Carter, J.
This is an appeal from a judgment of the district court for York county in which an order granting a moratory stay under section 20-21,159, Comp. St. Supp. 1933, was vacated and the sale of the mortgaged premises confirmed.
The record discloses that appellants were the owners of 224 acres of land in York county against which the American Trust Company held a mortgage. Foreclosure proceedings were commenced and on November. 28, 1932, a decree of foreclosure was entered in the amount of $19,299.63,. with interest at 10 per cent., and which on the date of hearing .in the district court amounted to $25,572. It further appears that taxes were due on said lands at the date of the decree in the principal amount of $914.27 and that .subsequent taxes had not been paid for the years 1931, 1932, 1933, 1934 and 1935. A computation of the amounts due reveals that the liens exceed the sum of $26,000. Several witnesses were called to testify as to the value of this land. After considering all of the evidence, we are convinced that its value does not exceed $20,000. We have held in many recent cases that, when it appears from the evidence that the amount of the mortgage liens exceeds the value of the land, a moratory stay should be denied. Srafhans v. Mares, 130 Neb. 924, 267 N. W. 82; Security Mutual Life Ins. Co. v. Herpolsheimer Bldg. Co., ante, p. 149, 271 N.W. 343.
The record shows that appellants failed to comply with the terms of the court’s order in granting the moratorium. In Security Mutual Life Ins. Co. v. Herpolsheimer Bldg. Co., supra, we said: “Moratorium stays are at all times under the control of the court, and may be reexamined, and upon good cause being shown may' be modified or vacated at any time.” A failure to comply with the terms of the order granting the stay constitutes sufficient cause to warrant the district court in vacating the moratory stay.
Appellants contend, that the court erred in confirming the sale in that the land sold for an insufficient amount. The sale price was $20,000. As we have hereinbefore said, *292the value of the land as shown by the record does not exceed that amount. The trial court did not err in confirming the sale.
No error appearing in the record, the judgment is
Affirmed.